PER CURIAM
Defendant appeals from a judgment of conviction for the crime of burglary in the first degree. He was ordered to repay the county the cost of his court-appointed attorney. His sole assignment of error is the trial court’s failure to afford him a hearing with respect to the amount of attorney fees. The state confesses error. See State v. Stock, 56 Or App 857, 643 P2d 877 (1982).
Remanded with instructions to hold a hearing to determine the amount and method of payment of attorney fees.